                                   Case:18-05362-jwb                Doc #:1 Filed: 12/31/18                  Page 1 of 9

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                616 Lofts, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  740 Michigan Street
                                  Suite 140                                                       820 Monroe Avenue
                                  Grand Rapids, MI 49503                                          Grand Rapids, MI 49503
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case:18-05362-jwb                Doc #:1 Filed: 12/31/18                      Page 2 of 9
Debtor    616 Lofts, LLC                                                                                Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case:18-05362-jwb                 Doc #:1 Filed: 12/31/18                    Page 3 of 9
Debtor   616 Lofts, LLC                                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of      .          Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.

                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case:18-05362-jwb                 Doc #:1 Filed: 12/31/18                     Page 4 of 9
Debtor    616 Lofts, LLC                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 31, 2018
                                                  MM / DD / YYYY


                             X   /s/ James Cook                                                           James Cook
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Co-Manager




18. Signature of attorney    X   /s/ Robert F. Wardrop II                                                  Date December 31, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert F. Wardrop II (P31639)
                                 Printed name

                                 Wardrop & Wardrop, P.C.
                                 Firm name

                                 300 Ottawa Avenue, N.W.
                                 Suite 150
                                 Grand Rapids, MI 49503-2308
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (616) 459-1225                Email address      bkfilings@wardroplaw.com

                                 (P31639) MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                     Case:18-05362-jwb                   Doc #:1 Filed: 12/31/18    Page 5 of 9




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      616 Lofts, LLC                                                                          Case No.
                                                                                   Debtor(s)        Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Co-Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       December 31, 2018                                          /s/ James Cook
                                                                        James Cook/Co-Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    Case:18-05362-jwb   Doc #:1 Filed: 12/31/18   Page 6 of 9


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            616 HOLDINGS, LLC
            4380 BROCKTON DR SE
            #1
            GRAND RAPIDS MI 49512


            CLERK OF THE COURT
            KENT COUNTY CIRCUIT COURT
            180 OTTAWA AVENUE NW
            SUITE 2400
            GRAND RAPIDS MI 49503


            DAVID & WIERENGA PC
            99 MONROE AVENUE NW
            SUITE 1210
            ATTN JESHUA T. LAUKA
            GRAND RAPIDS MI 49503-2643


            DONALD R VISSER
            2840 44TH ST., SE
            #150
            GRAND RAPIDS MI 49518


            FIRST COMPANIES
            MATT SINK COO
            829 MONROE
            GRAND RAPIDS MI 49503


            FITB, LLC
            4380 BROCKTON DRIVE SE
            SUITE 1
            GRAND RAPIDS MI 49512


            INTERNAL REVENUE SERVICE
            INSOLVENCY UNIT
            PO BOX 7346
            PHILADELPHIA PA 19101-7346


            INTERNAL REVENUE SERVICE
            3251 N. EVERGREEN DRIVE, NE
            INSOLVENCY GROUP 4, STOP 93
            GRAND RAPIDS MI 49525


            JAMES COOK
            6145 SAGAMORE LANE
            KALAMAZOO MI 49004
Case:18-05362-jwb   Doc #:1 Filed: 12/31/18   Page 7 of 9



        JEFFREY L. BAKER TRUST
        JEFFREY L BAKER TRUSTEE
        4380 BROCKTON DR SE
        STE 1
        GRAND RAPIDS MI 49512


        MICHIGAN DEPT OF TREASURY
        BANKRUPTCY - CLAIMS UNIT
        PO BOX 30168
        LANSING MI 48909


        NORMAN H. LESLIE
        1635 43RD ST., S
        SUITE 305
        FARGO ND 58103


        OFFICE OF THE U.S. TRUSTEE
        THE LEDYARD BLDG 2ND FLOOR
        125 OTTAWA AVE., NW, STE 200R
        GRAND RAPIDS MI 49503


        RHOADES MCKEE
        JAMES L SCHIPPER
        55 CAMPAU AVENUE NW
        SUITE 300
        GRAND RAPIDS MI 49503


        US ATTORNEY'S OFFICE
        WESTERN DISTRICT OF MICHIGAN
        BANKRUPTCY SECTION
        PO BOX 208
        GRAND RAPIDS MI 49501-0208


        VIOLET HOUGH
        C/O DAVID HOUGH
        2250 CROSSCREEK DR
        TUSCALOOSA AL 35404
                                     Case:18-05362-jwb                   Doc #:1 Filed: 12/31/18       Page 8 of 9


                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      616 Lofts, LLC                                                                             Case No.
                                                                                 Debtor                Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

        I, JAMES COOK, declare under penalty of perjury that I am the CO-MANAGER of 616 Lofts, LLC, and
that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said
corporation at a special meeting duly called and held on the December 31 ________, 2018.

      "Whereas, it is in the best interest of 616 LOFTS, LLC to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that JAMES COOK, CO-MANAGER OF 616 LOFTS, LLC, is authorized
and directed to execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary
bankruptcy case on behalf of 616 LOFTS, LLC; and

        Be It Further Resolved, that JAMES COOK, CO-MANAGER of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of 616 LOFTS, LLC, and to otherwise do and
perform all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in
connection with such bankruptcy case, and

        Be It Further Resolved, that JAMES COOK, CO-MANAGER, of this Corporation is authorized and
directed to employ Robert F. Wardrop II (P31639), attorney and the law firm of Wardrop & Wardrop, P.C. to represent
616 LOFTS, LLC in such bankruptcy case."

 Date 12/31/18                                                                 Signed /s/ James Cook




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                                     Case:18-05362-jwb                      Doc #:1 Filed: 12/31/18        Page 9 of 9


                                                                     Resolution of Board of Directors
                                                                                    of
                                                                              616 Lofts, LLC




      Whereas, it is in the best interest of 616 LOFTS, LLC to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

        Be It Therefore Resolved, that JAMES COOK, CO-MANAGER, of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy
case on behalf of 616 LOFTS, LLC; and

         Be It Further Resolved, that JAMES COOK, CO-MANAGER, of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of 616 LOFTS, LLC in
connection with such bankruptcy case, and

        Be It Further Resolved, that JAMES COOK, CO-MANAGER, of this Corporation is authorized and
directed to employ Robert F. Wardrop II (P31639), attorney and the law firm of Wardrop & Wardrop, P.C. to represent
616 LOFTS, LLC in such bankruptcy case.

 Date 12/31/18                                                                   Signed   /s/ James Cook



 Date                                                                            Signed




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
